Citation Nr: 1625828	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has left ear hearing loss and bilateral tinnitus related to in-service combat noise exposure.  Specifically, the Veteran's service personnel records reveal that his military occupational specialty was light weapons infantryman and that he served in the Republic of Vietnam, where he earned a Combat Infantryman Badge.  In addition, his DD Form 214 indicated that the Veteran earned a Sharpshooter Badge on the M14 rifle, a Sharpshooter Badge on the M60 machine gun, and a Marksman Badge on the M16 rifle.  As such, the Board finds that exposure to acoustic trauma is conceded as it is consistent with the circumstances of his service.  38 C.F.R. § 1154 (West 2014).

The Veteran submitted a private audiogram dated in February 2007 showing left ear hearing loss, on which the audiologist wrote "Vietnam Infantry."  In attached correspondence, submitted in January 2012, the Veteran indicated that his private audiologist informed him that he had tinnitus caused by firing a weapon, and stated that the only time he fired a weapon was in the Army.  

The Veteran underwent a VA audiological examination in connection with his claims in January 2012.  Upon review, the Board finds that the January 2012 VA opinions are inadequate for purposes of determining service connection with respect to bilateral hearing loss and tinnitus.  The audiologist opined that the Veteran's left ear hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the "National Institute of Medicine Report, Noise and Military Service: Implications for Hearing Loss and Tinnitus," concluded that based on current knowledge noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed onset noise-induced hearing loss weeks months or years after the exposure event and according to the "Noise Manual, Fifth Edition," only seldom does noise cause a permanent tinnitus without also causing hearing loss.  Therefore, as the Veteran's hearing was noted to be within normal limits with no standard threshold shift at separation, and as he reported gradual hearing loss and onset of tinnitus decades after separation, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in service noise exposure.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  

Although the January 2012 VA audiological examination report indicated that the Veteran reported his hearing loss was first diagnosed in 2007, the examiner did not seem to question the Veteran with regard to the first onset of hearing loss symptomatology.  

Accordingly, there is no competent medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss and tinnitus.  Thus, remand is warranted in order to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA audiologist who conducted the January 2012 examination, or an appropriate substitute if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss and/or tinnitus are related to active duty, to include the conceded in-service noise exposure.  

The examiner should not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  After all development has been completed, readjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




